Citation Nr: 1744138	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for right medial tibial stress syndrome (right shin splints).

3.  Entitlement to a rating in excess of 10 percent for left medial tibial stress syndrome (left shin splints).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1989, and had subsequent National Guard service, including in August and September 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a hearing was held before the undersigned in Washington D.C.; a transcript is in the record.  In April 2015 the matters were remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has hypertension that was incurred during his National Guard service, or was caused by pain medication prescribed for his service-connected bilateral shin splints.  Service personnel records show that the Veteran was mobilized to active duty service from August 20, 2004 to September 13, 2004; he testified that he was mobilized again in 2007.  A 2007 period of Federalized service could not be verified.  The Board's April 2015 remand sought an examination to determine if the Veteran's hypertension is etiologically related to his active duty service/federalized National Guard service.  The examiner noted the Veteran's August 1983 to February 1989 active duty service but did not acknowledge the period of federalized National Guard service in August and September 2004.  Service treatment records (STRs) note blood pressure readings of 161/107 in August 2004 and 149/84 in September 2004.  An addendum opinion that encompasses consideration of the entire record is necessary. 
On January 2016 VA hypertension examination, the examiner opined that the Veteran's shin splints did not cause or aggravate his hypertension since there was no change in the medications needed for blood pressure.  The April 2015 Board remand had directed the examiner to address several articles the Veteran submitted indicating, essentially, that chronic pain may be associated with an increased risk for hypertension and that some medications can raise a person's blood pressure. This was not done.  Accordingly, an addendum opinion medical opinion that acknowledges the literature cited is necessary.

On January 2016 VA knee and lower leg examination, the examiner opined that the current continuous burning pain in the Veteran's legs was more likely a neurovascular complication of his diabetes rather than shin splints.  He further opined that a loose body in the left knee noted on X-ray "could be" the cause of the loss of control in the left knee joint.  In June 2016 an examiner other than the January 2016 examiner, provided an addendum opinion; he opined that the Veteran did not have shin splints and that it was diabetic neuropathy and osteomyelitis that caused his falls.  July and August 2016 statements from VA physicians Sager and Trivedi note respectively that the Veteran has chronic shin splints and that the shin splints have required that braces be worn at all times and preclude the Veteran from stand more than 30 minutes.  As the January and June 2016 VA examiners have not been responsive to all questions posed in the prior remand, the Board must remand the case again to ensure compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271  (1998).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (from August 2015 to the present) clinical records of all evaluations and treatment (VA and/or private) the Veteran has received for hypertension and/or shin splints, to specifically include emergency room and all other treatment records from the Hampton VA Medical Center.  He must assist in this matter by identifying all providers and furnishing releases for VA to secure records from any private providers.

2.  Thereafter, the AOJ should return the Veteran's record to the January 2016 VA examiner for further review and an addendum medical opinion regarding the etiology of the Veteran's hypertension.  The examiner must acknowledge review of the medical journal articles submitted by the Veteran indicating, essentially, that chronic pain may create an increased risk for hypertension and that certain medications may raise a person's blood pressure.  The examiner must provide responses to the following:

(a) Please identify the likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is etiologically related to his service, to include his period of federalized National Guard service in August and September 2004?

(b) If the Veteran's hypertension is determined to not be directly related to a (qualifying for VA benefits) period of active duty service, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by (increased in severity due to) the Veteran's service-connected shin splints (and specifically pain medication prescribed for such disability)?  If the hypertension is determined to be unrelated to the Veteran's service and his service-connected shin splints (and medication for such disability), please identify the etiology for the hypertension considered more likely.

The examiner should include rationale with all opinions, to include discussion of the articles submitted by the Veteran.  If the January 2016 examiner is unavailable or unable to provide the addendum opinion, the record should be forwarded to another appropriate physician for review and the opinion sought. 

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedist (other than the January 2016 examiner) to assess the current severity of his bilateral shin splints.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note any fatigue, weakness, difficulty ambulating or with propulsion and/or locomotion due to the shin splints.  The examiner should opine whether the related impairment is slight, moderate, moderately severe, or severe disability.  The examiner should also note the Veteran's reports of giving way and instability in his lower legs due to shin splints, and should respond to the following:

(a) Are the symptoms and impairment related to the Veteran's shin splints of such nature and severity as to result in instability causing frequent falls (are the Veteran's accounts of such falls due to shin splints consistent with the disability picture found on examination)? 

(b) Please comment on the Veteran's report that bilateral knee braces were issued to address instability due to shin splints. 

(c) Please describe in detail the functional impairment that results from the shin splints and the impact the shin splints have on the Veteran's occupational functioning. 

(d) The examiner is also asked to review 38 C.F.R. 
§ 4.73, (and 4.71a) and offer an opinion as to whether Diagnostic Code 5312 best reflects the Veteran's shin splints disability picture, and if not, identify (with explanation) the Code that provides a more appropriate analogy to the disability picture presented.

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claims (to encompass any claim for a TDIU rating raised in the context of the claims seeking increased ratings).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


